Citation Nr: 1123068	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to an increased initial evaluation for degenerative changes and degenerative disc disease of the lumbar spine, rated zero percent disabling prior to March 3, 2008 and 10 percent disabling from that date.  

3.  Entitlement to an increased initial evaluation for anterior fat impingement of the left knee, rated zero percent disabling prior to March 3, 2008 and 10 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1985 and from August 1985 to August 2004.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted noncompensable disability ratings from September 1, 2004 for the Veteran's lumbar spine and left knee disabilities.  Thereafter, a July 2008 rating decision increased the evaluations for the Veteran's lumbar spine and left knee disabilities to 10 percent from March 3, 2008, thereby partially granting the Veteran's claim.  The increase to 10 percent did not constitute a full grant of the benefits sought; therefore, the lumbar spine and left knee issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The January 2006 rating decision also denied entitlement to service connection for an elbow disability and granted service connection for diabetes mellitus, and diabetic nephropathy with hypertension.  In January 2007, the Veteran filed a Notice of Disagreement with regard to the denial of service connection for an elbow disability and the disability ratings assigned for diabetes mellitus, and diabetic nephropathy with hypertension.  A Statement of the Case was issued in July 2008.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the acid reflux, lumbar spine, and left knee issues.  Thus, the elbow, diabetes mellitus, and diabetic nephropathy with hypertension issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in June 2005.  The examiner indicated that no claims file was available for review.  The examiner diagnosed acid reflux and gastroesophageal reflux disease.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to determine the etiology of any acid reflux.  The Board finds that the Veteran should be scheduled for additional VA examination with regard to the acid reflux issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran argued in May 2011 that his lumbar spine and left knee disabilities have worsened since his last VA examinations in March 2008.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examinations with regard to the lumbar spine and left knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted to determine where he has been treated for the claimed disabilities since March 2008.  Any records identified should be obtained, including any VA treatment records.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current acid reflux.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current acid reflux is related to service.  A clear rationale should be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  The Veteran should be scheduled for a VA examination to ascertain the current severity of his degenerative changes and degenerative disc disease of the lumbar spine.  The claims file must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA rating criteria for degenerative changes and degenerative disc disease of the lumbar spine.  

4.  The Veteran should be scheduled for a VA examination to ascertain the current severity of his anterior fat impingement of the left knee.  The claims file must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA rating criteria for anterior fat impingement of the left knee. 

5.  Thereafter, readjudicate the acid reflux, lumbar spine, and left knee claims.  If any benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.   

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


